Citation Nr: 1536593	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  12-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral lower extremity pain and numbness, including as secondary to a low back disability 


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1988 to October 1992; active duty for training (ACDUTRA) from December 27, 1995 to August 24, 1996 while in the Army National Guard; and ACDUTRA from February 10, 2003 to May 14, 2004, while in the Army Reserve.  He also had additional unverified periods of ACDUTRA and inactive duty for training (INACDUTRA).  

This case is before the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Des Moines, Iowa, which denied service connection for L4-L5 degenerative disc disease with retrolisthesis, status post-discectomy, and bilateral lower extremity pain and numbness.  The Board previously remanded the appeal for additional development in January 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  The record lacks sufficient information to make a decision on the Veteran's claim.  The March 2015 VA examiner's opinion states that additional information is needed before any opinions can be provided.  Specifically, the actual dates when the Veteran's periods of active duty or ACDUTRA began; records of any and all workers' compensation claims; records regarding two motor vehicle accidents; and all available private primary care physician/clinician records from the prior 20 years, so that a baseline can be established; and all available records of treatment by Dr. Delbridge.  A remand is required where an examiner suggests that additional evidence is needed to provide an opinion.  Jones v. Shinseki, 23 Vet. App. 382, 388 (2010); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate).  The RO should make arrangements to obtain the evidence cited by the examiner and obtain an addendum opinion after any additional records are received.

As the Veteran contends that his bilateral lower extremity pain and numbness that is proximately due to or chronically aggravated by a low back disability, his appeal for service connection for bilateral lower extremity pain and numbness is inextricably intertwined with his claim for service connection for a low back disability and must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  Verify all of the Veteran's military service, to include the dates and types of service, with particular attention to his service that began in July or August 2009.  Also, obtain all service treatment records related to the 2009 period of service.

2.  Ask the Veteran if he has filed any claims for Workers' Compensation benefits as a result of back injury(ies).  If so, make arrangements to obtain records of any and all workers' compensation claims.  

3.  Make arrangements to obtain records from the Veteran's employer (i.e., he is employed as a police officer) concerning any employment examinations and/or job-related back injuries.

4.  Make arrangements to obtain records regarding treatment for any back injuries related to the Veteran's two motor vehicle accidents.  

5.  Ask the Veteran to identify all medical care providers that have treated him for his back disorder from 1993 to present.  Make arrangements to obtain all records that he adequately identifies (that are not already of record).  In particular, make arrangements to obtain his complete treatment records from Dr. Delbridge and Covenant Medical Center, dated from January 1993 to present, to include records related to a back injury in approximately February 1993 and back surgery in approximately October 1993.  

6.  After the above records have been obtained to the extent possible, obtain an addendum opinion from the March 2015 VA examiner or another appropriate examiner concerning whether any current low back disorder is related to service and/or was aggravated in service, as appropriate (depending upon a review of any additional records that are obtained as a result of this remand).  

A rationale for all opinions expressed must be provided.  If the examiner is unable to offer an opinion that has been requested, that fact must be so stated and an explanation should be provided as to why. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion then such examination should be scheduled.

7.  Finally, after undertaking any other indicated development, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

